DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Little et al. [U.S. 10,135,197] in view of Huang et al. [U.S. 9,972,945].
Regarding claim 1, Little discloses a card edge connector, comprising: an insulating housing (fig. 3a; 902, housing 902 is also used in 800 embodiment, see fig. 17) including an insertion surface (fig. 1a; surface of 902 that contains 904) and an assembling surface (fig. 3b; surface of 902 that contains 906), wherein the insulating housing (902) has an insertion slot (904) recessed in the insertion surface (surface of 902 that contains 904) and an accommodating slot (906) that is recessed in the assembling surface (surface of 902 that contains 906), and wherein the insertion slot (904) is configured to accommodate an electronic card (see fig. 6b) along a first direction (horizontal direction); a terminal module (fig. 9b; 812, horizontal direction), and each of the two plastic cores (824, 828) is received in the accommodating slot (906) of the insulating housing (902); and a connection bridge (fig. 14; 846, 848, 849) arranged between the two rows of the conductive terminals (822, 826) respectively fixed by the two plastic cores (824, 828), wherein the connection bridge (846, 848, 849) has at least two elastic arms (848, 849) respectively abutted against at least two of the conductive terminals (822, 826) that are respectively fixed by the two plastic cores (824, 828).
Little does not disclose wherein the terminal comb and one of the two plastic cores have a plurality of engagement structures in cooperation with each other, so that the terminal comb and the one of the two plastic cores are assembled with each other along a second direction perpendicular to the first direction through the engagement structures.
However Huang teaches the terminal comb (fig. 2; 6) and one (fig. 2; one 4) of the two plastic cores (4) have a plurality of engagement structures (fig. 4; 611, 42) in cooperation with each other (Col 6 Ln 58-59), so that the terminal comb (6) and the one (one 4) of the two plastic cores (4) are assembled with each other along a second direction (fig. 4; vertical direction) perpendicular to the first direction (fig. 1; horizontal direction) through the engagement structures (611, 42).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the terminal comb and one of the two plastic cores having a plurality of engagement structures in cooperation with each other, so that the terminal comb and the one of the two plastic cores are assembled with each other along a second direction perpendicular to the first direction through the engagement structures as suggested by Huang for the 

Regarding claim 9, Little discloses wherein the accommodating slot (906) of the insulating housing (902) and one of the two plastic cores (824 or 828) are in an interference fit (housing 902 is configured to have an interface within 906 that will interface with 824 or 828 in order to prevent 824/828 from moving further forward).

Regarding claim 10, Little discloses wherein each of the conductive terminals (fig. 10; 822, 826) includes an embedded segment (fig. 10; segment of 822 and 826 that is covered by 824 and 828) embedded in the corresponding plastic core (824, 828), a contact segment (fig. 10; section of 822 and 826 that will contact a mating connector) extending from an end of the embedded segment (segment of 822 and 826 that is covered by 824 and 828) to insert into the insertion slot (904), and a soldering segment (fig. 6b; 950, 822 and 826 tails are the same) that extends from another end of the embedded segment (segment of 822 and 826 that is covered by 824 and 828) to pass through the accommodating slot (906).

Regarding claim 11, Little discloses wherein the conductive terminals (822, 826) of one of the two rows respectively correspond in position to the conductive terminals (fig. 10; 8220 and 8260 correspond in position because 848 and 849 contacts them, see fig. 17) of the other one of the two rows, and any two of the conductive terminals (fig. 10; short terminals of 822 and 826) respectively belonging to the two rows and corresponding in position to each other have different lengths (see fig. 10).

Claims 2, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Little et al. [U.S. 10,135,197] and Huang et al. [U.S. 9,972,945] as applied to claim 1 above, and further in view of Chen [U.S. 9,799,994].
Regarding claim 2, Little and Huang disclose, (Little) wherein the terminal module (812, 814) includes a terminal comb (fig. 9a; 840) abutted against the two plastic cores (824, 828), at least part of the terminal comb (840) is received in the accommodating slot (906) of the insulating housing (902).
Little and Huang do not disclose the terminal comb and the accommodating slot are in an interference fit.
However Chen teaches the terminal comb (fig. 8; 23) and the accommodating slot (fig. 4; 102) are in an interference fit (fig. 3; between 207 and 105).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the terminal comb and the accommodating slot being in an interference fit for the benefit of improving the mechanical strength between two parts of a connector once assembled.

Regarding claims 3 and 6, Little and Huang disclose all of the claim limitations except wherein the two plastic cores have a plurality of first dovetail slots and a plurality of first dovetail tenons that are respectively inserted into the first dovetail slots, and wherein the two plastic cores are slidably assembled with each other along the first direction by the first dovetail tenons and the first dovetail slots [claim 3]; wherein the terminal comb and one of the two plastic cores have a plurality of second dovetail slots and a plurality of second dovetail tenons that are respectively inserted into the second dovetail slots, and are slidably assembled with each other along a second direction perpendicular to the first direction by the second dovetail tenons and the second dovetail slots [claim 6].
Regarding claims 3 and 6, Chen teaches the two plastic cores (fig. 8; 211, 221) has a first dovetail slot (fig. 8; 222) and a first dovetail tenon (fig. 9; 212) that are respectively inserted into the first dovetail slot (222), and wherein the two plastic cores (211, 221) are slidably assembled with each other along a first direction (fig. 8; 21 can be place vertically on 22 or slid horizontally on to 22) by the first dovetail tenons (212) and the first dovetail slots (222).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a plurality of first dovetail slots and a plurality of first dovetail tenons; and the terminal comb and one of the two plastic cores have a plurality of second dovetail slots and a plurality of second dovetail tenons and are slidably assembled with each other along a second direction perpendicular to the first direction as suggested by Chen since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, and also for the benefit of improving the retention of contacts once loaded into a connector housing.

Regarding claim 5, Little and Huang modified by Chen has been discussed above. Little discloses wherein the terminal comb (840) and one of the two plastic cores (824 or 828) are restricted in position by being linearly slidable with each other.

Regarding claim 7, Little and Huang modified by Chen has been discussed above. Little discloses wherein the two plastic cores (824, 828) are abutted against the terminal comb (840) along the first direction (horizontal direction), the terminal comb (840) and the two plastic cores (824, 828) are jointly assembled into the accommodating slot (906) of the insulating housing (902) along the first direction (horizontal direction), and the two plastic cores (824,828) are jointly sandwiched between the insulating housing (902) and the terminal comb (840).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Little et al. [U.S. 10,135,197] and Huang et al. [U.S. 9,972,945] as applied to claim 1 above, and further in view of Kao et al. [U.S. 10,601,160].
Regarding claim 4, Little and Huang discloses, (Little) wherein the terminal comb (840) have a plurality of troughs (fig. 14; 844) each extending along the second direction (vertical direction), and wherein each of the at least two elastic arms (849, 848) of the connection bridge (846, 848, 849) is restricted in one of the troughs (844) of the corresponding terminal comb (840) by being linearly slidable, and is configured to be linearly slidable along the second direction (vertical direction).
Little does not disclose the two plastic cores having a plurality of troughs.
However Kao teaches two plastic cores (fig. 2; 21) having a plurality of troughs (fig. 2; 212).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the two plastic cores having a plurality of troughs as suggested by Kao for the benefit of improving grounding for optimum signal quality.

Regarding claim 8, Little and Huang disclose all of the claim limitations except wherein the at least two elastic arms respectively extend from two opposite sides of a transverse beam of the connection bridge, and the quantity of the elastic arm extending from any one of the two sides of the transverse beam is more than one.
However Kao teaches the at least two elastic arms (fig. 1; 311, 312) respectively extend from two opposite sides (fig. 1; 32, 33) of a transverse beam (fig. 1; 3) of the connection bridge (fig. 1), and the quantity of the elastic arm (311, 312) extending from any one of the two sides (32, 33) of the transverse beam (3) is more than one.
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Little et al. [U.S. 10,135,197] and Huang et al. [U.S. 9,972,945] as applied to claim 1 above, and further in view of Lu et al. [U.S. 10,777,921].
Little and Huang disclose all of the claim limitations except wherein the connection bridge includes a transverse beam, one of the two plastic cores has a transverse groove, and the transverse beam of the connection bridge is arranged in the transverse groove and is sandwiched between the two plastic cores.
However Lu teaches the connection bridge (fig. 2; 16) includes a transverse beam (fig. 2; middle beam connecting 161), one of the two plastic cores (fig. 2; 12a or 12b) has a transverse groove (fig. 2; 121), and the transverse beam (middle beam connecting 161) of the connection bridge (16) is arranged in the transverse groove (121) and is sandwiched between the two plastic cores (12a, 12b).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the connection bridge includes a transverse beam, one of the two plastic cores has a transverse groove, and the transverse beam of the connection bridge is arranged in the transverse groove and is sandwiched between the two plastic cores as suggested by Lu for the benefit of providing exceptional electrical characteristics to have optimum signal quality during transmission.

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. [U.S. 9,972,945] in view of Little et al. [U.S. 10,135,197].
Regarding claim 13, Huang discloses a card edge connector, comprising: an insulating housing (fig. 2; 2) including an insertion surface (fig. 3; front face of 2) and an assembling surface (fig. 3; a rear face of 2), wherein the insulating housing (2) has an insertion slot (fig. 3; 24) recessed in the insertion surface (front face of 2) and an accommodating slot (fig. 2; beginning of 234) that is recessed in the assembling surface (a rear face of 2), and wherein the insertion slot (24) is configured to accommodate an electronic card (card that would be inserted inside 24) along a first direction (fig. 5; horizontal direction) that is defined a direction from the insertion surface (front face of 2) toward the assembling surface (a rear face of 2); a terminal module (fig. 2; 3) including two plastic cores (fig. 2; 4, see Col 5 Ln 7-8), a terminal comb (fig. 2; 6), and a plurality of conductive terminals (fig. 2; 3) that are respectively fixed by the two plastic cores (4) so as to be arranged in two rows (fig. 2; top and bottom rows), wherein the two plastic cores (4) are restricted in position by being linearly slidable (vertical direction), and each of the two plastic cores (4) is received in the accommodating slot (beginning of 234) of the insulating housing (2), and wherein the terminal comb (6) and one (one 4) of the two plastic cores (4) have a plurality of engagement structures (611, 42) in cooperation with each other, so that the terminal comb (6) and the one (one 4) of the two plastic cores (4) are assembled with each other through the engagement structures (611, 42); and a connection bridge (fig. 2; 5) arranged between the two rows (top and bottom rows) of the conductive terminals (3) respectively fixed by the two plastic cores (4), wherein the connection bridge (5) has at least two elastic arms (fig. 4; 521, see Col 6 Ln 8-9) respectively abutted against at least two of the conductive terminals (3) that are respectively fixed by the two plastic cores (4), and the connection bridge (5) is sandwiched between the two plastic cores (4) along the first direction (horizontal direction).

However Little teaches two plastic cores (824, 828) being linearly slidable (fig. 4b; protrusion of 912 is configured to slide linearly into notch of fig. 4a; 914 along the horizontal direction) with each other along the first direction (horizontal direction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate two plastic cores being linearly slidable with each other along the first direction as suggested by Little for the benefit of having improved assembly methods and procedures to avoid accidental breakage during manufacture.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/              Examiner, Art Unit 2831